DETAILED ACTION
1.	This is responsive to the amendment filed 1/19/21.  Claims 1-20 are pending.
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 19, the claim uses the phrase “at least one of” and then lists various instructions. However, if one selects just the “instruction to assign a predicted movement “the first object” and “the second object” would lack antecedence since the only recitation supporting this language is found in the first optional instruction “to assign a constant velocity …”.  This deficiency was noted in the previous Office action but was not addressed and/or corrected.
B.	As per claim 19, at line 9 “the first acceleration” and “the second acceleration” lack antecedence since base claim 16 was amended to replace the term “acceleration” with “command”.
4.	Claims 6, 10, 12, 16 and 20 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Englard et al. (US 2019/0113918).
A.	As per claim 6, Englard discloses:
receiving a first request to navigate relative to a first condition in an environment, the first request comprising first information including at least one of 
receiving a second request to navigate relative to a second condition in the environment, the second request comprising second information comprising at least one of second velocity information, second distance information, or second time information [0052- second SDCA (processor/software); 0053- different speed/direction for same driving environment]; 
determining, using a first command controller and a first controller gain, a first command for controlling a vehicle in accordance with the first request [0053- first SDCA: increase speed by 5 mph- infers increased gain to raise speed, direction left 7°]; 
determining, using a second command controller and a second controller gain, a second command for controlling the vehicle in accordance with the second request [0053- second SDCA: maintain speed- infers no gain or unity, direction left 2°]; and 
determining, based at least in part on the first command and the second command, a control command for a point along a trajectory for controlling the vehicle [0053- decision arbiter analyzes first command and second command to generate command result to control vehicle trajectory].
B.	As per claim 10, as above whereby allowable ranges of velocity may be established [0055].
C.	As per claim 12, as above whereby additional information may be considered [0050- information from other vehicles].
.
5.	Claims 1-5 are allowed.  Claims 7-9, 11, 13-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	REMARKS
A.	Examiner attempted a courtesy call as requested to applicant prior to issuing this Office action, but was unsuccessful.
B.	With regards to claim 19, applicant did not address/correct the deficiencies noted in the previous Office action and introduced a new antecedence issue as the result of the amendments made to base claim 16.
C.	With regards to the rejections based on Englard, applicant incorporated only part of original claim 9 directed to a gain associated with each controller; however, it is deemed this limitation is inferred by the controllers disclosed by Englard insofar as one controller increases the speed (i.e., positive gain) whereas the other controller maintains the speed (i.e., zero gain or unity).  The examiner suggests incorporating the rest of claim 9 into claim 6, and similarly claim 16, to overcome this rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969.  The examiner can normally be reached on Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G. Black can be reached on 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661